Journal Entries: (i) Dec. 6, 1825: information and depositions filed, motion for writ of injunction; (2) Dec. 19, 1825: motion for special session granted; (3) Dec. 21, 1825: motion to amend information by adding defendants granted, citation ordered issued; (4) Dec. 24, 1825: Barnabé Campau given leave to become a party, rule by consent on marshal to summon jury of twelve to assess damages caused by making road; (5) Jan. 12, 1826: return of marshal including verdict of jury, return ordered filed and copy sent to War Department.
Papers in File (1825): (1) Information; (2) depositions of Thomas S. Knapp and Edward Brooks; (3) draft of citation; (4) draft of order for citation; (5) citation and return; (6) affidavit of Henry Brainbridge; (7) draft of order giving Barnabé Campau leave to become a party; (8) agreement for assessment of damages; (9) draft of rule on marshal to summon jury to assess damages; (10) copy of rule, venire, verdict.
File No. 8 of 1825.